Citation Nr: 1706559	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-39 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  


FINDINGS OF FACT

1.  The Veteran's ischemic heart disease, diagnosed as coronary artery disease, is not related to his military service or to any incident therein.

2.  The Veteran's diabetes mellitus type II is not related to his military service or to any incident therein.

3.  The Veteran's prostate cancer, or any residuals thereof, is not related to his military service or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for ischemic heart disease, also claimed due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for diabetes mellitus type II, also claimed due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for prostate cancer also claimed due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as malignant tumors, ischemic heart disease including coronary artery disease (but excluding hypertension), and diabetes mellitus type II, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Here, the medical evidence indicates the first objective diagnosed of diabetes mellitus type II was in 2002, coronary artery disease was first diagnosed in 2010, and prostate cancer was first diagnosed in 2010, decades after his discharge from military service in 1971.  As such, the Board finds this presumption inapplicable here.

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to diabetes mellitus type II, coronary artery disease, or prostate cancer.  Indeed, the Veteran testified at his hearing before the Board in December 2015 that diabetes mellitus type II, was not diagnosed until he was 52 years old, which is approximately 1999, nearly three decades after service.  He testified that 

his prostate cancer was diagnosed four years prior to the hearing before the Board, but private treatment records document a diagnosis as early as 2010, as was coronary artery disease.  

The Veteran's private treatment records indicate ongoing treatment for diabetes, coronary artery disease, and residuals of prostate cancer, to include urinary incontinence and erectile dysfunction.  The records do not contain any opinion with regard to etiology of the claimed disorders.  The Veteran has not indicated that any medical professional has ever medically linked his diabetes, coronary artery disease, or prostate cancer to his military service.  The Veteran testified that neither diabetes nor prostate cancer ran in his family and thus, he believed it had to be due to herbicide exposure.  The Veteran acknowledged that heart trouble ran on his father's side of the family, so he could not say that it was "100 percent related to Agent Orange."

The Veteran contends that his diabetes, coronary artery disease, and prostate cancer are presumptively attributable to his Agent Orange exposure during his military service in Korea.  He testified during his hearing that while in Korea he served near the demilitarized zone (DMZ).  He indicated that he was a messenger carrier and that once or twice a week he had to deliver classified material to the DMZ, to include bases at Camp Red Cloud and Camp Casey.  He further testified that he was primarily stationed at Camp Coiner.  

Diabetes mellitus type II, ischemic heart disease including coronary artery disease, and prostate cancer have been presumptively associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.307 (a)(6), a veteran is presumed to have been exposed to certain herbicide agents, to include Agent Orange, if they served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  Here, however, the Veteran's DD-214 and service personnel record clearly indicate the Veteran never served in Vietnam.  The Veteran himself admitted to such during his Board hearing.  Rather, the Veteran served in Korea from May 1968 to June 1969 as a switchboard operator and command center specialist assigned to Company A (Command 

Operations), 304th Signal Battalion A.  Nevertheless, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea, as follows: 

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  The Department of Defense provided a list of units that have been recognized as having served in areas along the Korean DMZ. 

Here, although the Veteran served in Korea during the relevant time period, his service does not coincide with any of the Department of Defense's listed units recognized as having been exposed to Agent Orange.  See M21-1MR, Part IV, Subpart ii, I.H.4.b.  Moreover, in January 2012, the Joint Services Records and Research Center indicated they reviewed the unit history submitted by the Headquarters, 304th Signal Battalion and that while the main base camp was located at Camp Coiner, approximately 27 miles from the DMZ, the history did not document the use, storage, spraying, or transportation of herbicides.  In addition, the unit history did not mention or document any specific duties performed by the unit members along the DMZ.  For these reasons, the Board finds the Veteran cannot be presumed to have been exposed to Agent Orange herbicide. 

When a presumption is inapplicable, the Veteran is not precluded from establishing service connection on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  In this case, the evidence of record does not contain any objective evidence of actual Agent Orange herbicide exposure.  The National Personnel Records Center could not confirm exposure to Agent Orange herbicides in July 2011, and neither could the Joint Services Records and Research Center in 2012.  Further, as noted above, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to diabetes, coronary artery disease, or prostate cancer.  The 

Veteran was not diagnosed with diabetes, coronary artery disease, and prostate cancer until decades after service and no medical professional has ever associated the conditions with any incident of his military service. 

The Veteran's lay statements that he was exposed to Agent Orange during his overseas service in Korea were considered.  Lay statements are competent evidence relating to symptoms or facts of events that the witness observed and is within the realm of his or her personal knowledge, but such statements are not competent evidence to establish that which would require specialized knowledge or training, such as medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70   (1994); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and holding that mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination).  For the reasons stated above, the Board finds the objective evidence ruling out the Veteran's exposure to Agent Orange during the time period of his service more probative than the Veteran's testimony. 

In short, the Veteran did not have the claimed disorders or related symptoms in service or for decades later; no medical professional has ever linked his diagnoses to service; and despite his belief of being exposed to Agent Orange herbicides, the objective evidence rules out herbicide exposure for his location of service.  His service in Korea in and of itself is insufficient to presume exposure to herbicide agents during his military service.  See 38 C.F.R. § 3.307(a)(6)(iv). 

Accordingly, the Board concludes service connection for diabetes mellitus type II, coronary artery disease, and prostate cancer is not warranted.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for ischemic heart disease, to include as a result of exposure to herbicides, is denied.

Service connection for diabetes mellitus type II, to include as a result of exposure to herbicides, is denied.

Service connection for prostate cancer, to include as a result of exposure to herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


